PER CURIAM.
This is an appeal from a judgment on a verdict of guilty, for that appellant manufactured intoxicating liquor, to wit, whisky, at the David Garcia ranch, about six miles south of the city of Durango, in La Plata county, Colo., as charged in an indictment.
We have read the record, and there can be no doubt that the verdict is fully supported by proof.
The first assignment of error is that the court refused to direct a verdict for defendant at the close of the government’s case; the second, that the court overruled defendant’s motion for a verdict at the close of all the evidence; the third, that the court refused to set the verdict of guilty aside as inconsistent with a verdict of not guilty on another count of the indictment, the other count charged the manufacture of whisky by defendant at another time and place; the following thirteen assignments are directed to instructions given by the court and to those asked for by defendant and refused; and the seventeenth and last assignment is that the judgment and sentence were excessive.
After a careful examination and consideration of the record in the respects challenged by these assignments, we are of the opinion that each and all of them are obviously without merit.
The judgment appealed from is affirmed, and mandate will issue forthwith.